 



EXHIBIT 10.15

THE GOLDMAN SACHS 1999 STOCK INCENTIVE PLAN
2002 YEAR-END RSU AWARD

          This Award Agreement sets forth the terms and conditions of the 2002
year-end award (this “Award”) of restricted stock units (“2002 Year-End RSUs”)
granted to you under The Goldman Sachs 1999 Stock Incentive Plan (the “Plan”).

          1.     The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement, or in the attached
Glossary of Terms, have the meanings as used or defined in the Plan.

          2.     Award. The number of 2002 Year-End RSUs subject to this Award
is set forth in a statement separately delivered to you (the “Award Statement”).
An RSU constitutes an unfunded and unsecured promise of GS Inc. to deliver (or
cause to be delivered) to you, subject to the terms of this Award Agreement, a
share of Common Stock (the “Share”) (or cash equal to the Fair Market Value
thereof) on a Delivery Date as provided herein. Until such delivery, you have
only the rights of a general unsecured creditor, and no rights as a shareholder,
of GS Inc. THIS AWARD IS CONDITIONED ON YOUR SIGNING THE RELATED SIGNATURE CARD
AND RETURNING IT TO GS INC. BY THE DATE SPECIFIED ON THE SIGNATURE CARD, AND IS
SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM
PROVISIONS SET FORTH IN PARAGRAPH 16. BY SIGNING AND RETURNING THE SIGNATURE
CARD (WHICH OPENS THE CUSTODY ACCOUNT REFERRED TO IN PARAGRAPH 3(b)), YOU WILL
HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT.

          3.     Vesting and Delivery.

          (a)     Vesting. Except as provided in this Paragraph 3 and in
Paragraphs 4, 6, 7, 10 and 11, on each Vesting Date you shall become vested in
the number or percentage of the Shares specified next to such Vesting Date on
the Award Statement (which amount may be rounded to avoid fractional Shares).
While continued active Employment is not required in order to receive delivery
of the Shares corresponding to your outstanding 2002 Year-End RSUs that are or
become vested, all other conditions of this Award Agreement shall continue to
apply to such vested 2002 Year-End RSUs and the Shares corresponding to such
vested 2002 Year- End RSUs will not be delivered unless and until those
conditions are satisfied. Unless the Committee determines otherwise, and except
as provided in Paragraphs 3(c), 6 or 7, if your Employment terminates for any
reason, your rights in respect of all of your 2002 Year-End RSUs with respect to
which the Vesting Date has not occurred as of the effective date of such
termination shall terminate, and no Shares (or cash) shall be delivered in
respect of such 2002 Year-End RSUs.

 



--------------------------------------------------------------------------------



 



          (b)     Delivery. Except as provided in this Paragraph 3 and in
Paragraphs 4, 6, 7, 10 and 11, on each Delivery Date the number or percentage of
Shares specified next to such Delivery Date on the Award Statement (which number
of Shares may be rounded to avoid fractional Shares) with respect to your then
outstanding 2002 Year-End RSUs shall be delivered. Unless otherwise provided in
the Signature Card, the Firm may deliver cash in lieu of all or any portion of
the Shares otherwise deliverable on any Delivery Date. Unless otherwise
determined by the Committee, or as otherwise provided in this Award Agreement,
delivery of Shares shall be effected by book-entry credit to a custody account
(the “Custody Account”) maintained by you with The Chase Manhattan Bank or such
successor custodian as may be designated by GS Inc. No delivery of Shares shall
be made unless you have timely returned the Signature Card. You shall be the
beneficial owner of any Shares properly credited to the Custody Account. You
shall have no right to any dividend or distribution with respect to such Shares
if the record date for such dividend or distribution is prior to the date the
Custody Account is properly credited with such Shares. Notwithstanding the
foregoing, if a Delivery Date occurs at a time when you are considered by GS
Inc. to be one of its “covered employees” within the meaning of Section 162(m)
of the Code, then, unless the Committee determines otherwise, delivery of the
Shares (or cash) automatically shall be deferred until the first day of the
first Window Period after you have ceased to be such a covered employee.

          (c)     Death. Notwithstanding any other provision of this Award
Agreement, if you die prior to any Delivery Date, and provided your rights in
respect of your 2002 Year-End RSUs have not previously terminated, the Shares
(or cash in lieu of all or any part thereof) corresponding to your outstanding
2002 Year- End RSUs shall be delivered to the representative of your estate as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee.

          4.     Termination of 2002 Year-End RSUs and Non-Delivery of Shares.

          (a)     Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(c), 6 and 7, your rights in respect of your outstanding
2002 Year-End RSUs the Vesting Date for which has not occurred shall immediately
terminate and no Shares (or cash) shall be delivered in respect of such 2002
Year-End RSUs, if at any time prior to the applicable Vesting Date your
Employment with the Firm terminates for any reason, or you are otherwise no
longer actively employed with the Firm.

          (b)     Unless the Committee determines otherwise, and except as
provided in Paragraphs 6 and 7, your rights in respect of all of your 2002
Year-End RSUs (whether or not vested) shall immediately terminate, and no Shares
(or cash) shall be delivered in respect of such 2002 Year-End RSUs, if at any
time prior to the relevant Delivery Date:

          (i)     you attempt to have any dispute under this Award Agreement
resolved in any manner that is not provided for by Paragraph 16; or

          (ii)     any event that constitutes Cause has occurred;

          (iii)     you in any manner, directly or indirectly, (A) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm or (B) interfere with or damage
(or attempt to interfere with or damage) any relationship between the Firm and
any such Client or (C) Solicit any person who is an employee of the Firm to
resign from the Firm or to apply for or accept employment with any Competitive
Enterprise; or

2



--------------------------------------------------------------------------------



 



          (iv)     you fail to certify to GS Inc., in accordance with procedures
established by the Committee, with respect to each relevant Delivery Date that
you have complied, or the Committee determines that you in fact have failed as
of the relevant Delivery Date to comply, with all the terms and conditions of
this Award Agreement. By accepting the delivery of Shares (or cash) under this
Award Agreement, you shall be deemed to have represented and certified at such
time that you have complied with all the terms and conditions of this Award
Agreement.

          (c)     Unless the Committee determines otherwise, if the Delivery
Date in respect of any outstanding 2002 Year-End RSUs occurs, and Shares (or
cash) with respect to such 2002 Year-End RSUs would be deliverable under the
terms and conditions of this Award Agreement, except that you have not complied
with the conditions or your obligations under Paragraphs 3(b) and 4(b), all of
your rights with respect to your outstanding 2002 Year-End RSUs shall terminate
no later than the Delivery Date for such Shares.

          5.     Repayment. If, following the delivery of Shares (or cash), the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied, the Firm shall be entitled to
receive, and you shall be obligated to pay the Firm immediately upon demand
therefore, the Fair Market Value of the Shares (determined as of the relevant
Delivery Date) and the amount of cash (to the extent that cash was delivered in
lieu of Shares) delivered with respect to such Delivery Date and without
reduction for any Shares (or cash) applied to satisfy withholding tax or other
obligations in respect of such Shares (or cash).

          6.     Extended Absence, Retirement; Downsizing.

          (a)     Notwithstanding any other provision of this Award Agreement,
but subject to Paragraph 6(b), if your Employment with the Firm is terminated by
reason of Extended Absence or Retirement, and provided your rights with respect
to any outstanding 2002 Year-End RSUs have not previously terminated, the
condition set forth in Paragraph 4(a) shall be waived with respect to your then
outstanding unvested 2002 Year-End RSUs (as a result of which any such then
outstanding 2002 Year-End RSUs shall vest), but all other conditions of this
Award Agreement shall continue to apply.

          (b)     Without limiting the application of Paragraph 4(b) and
Paragraph 4(c), your rights in respect of any outstanding 2002 Year-End RSUs
that become vested solely by reason of Paragraph 6(a) immediately shall
terminate and no Shares (or cash) shall be delivered in respect of such 2002
Year-End RSUs if, following the termination of your Employment with the Firm by
reason of Extended Absence or Retirement and prior to the applicable Vesting
Date that otherwise would have occurred had your Employment continued you (i)
form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise. Notwithstanding the foregoing, unless otherwise determined by the
Committee in its discretion, this Paragraph 6(b) will not apply if your
termination of employment by reason of Extended Absence or Retirement is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute an appropriate general waiver and release of claims
and an agreement to pay any associated tax liability, both as may be prescribed
by the Firm or its designee. No termination of Employment initiated by you,
including any termination claimed to be a “constructive termination” or
termination for “good reason” will constitute an “involuntary” termination of
employment or a termination of employment by “mutual agreement.”

          (c)     Notwithstanding any other provision of this Award Agreement
and subject to your executing a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated by the Firm without Cause
solely by reason of a “downsizing,” and provided your rights with respect to any
outstanding 2002 Year-End RSUs have

3



--------------------------------------------------------------------------------



 



not previously terminated, the condition set forth in Paragraph 4(a) shall be
waived with respect to your then outstanding unvested 2002 Year-End RSUs (as a
result of which any such then outstanding 2002 Year-End RSUs shall vest), but
all other conditions of this Award Agreement shall continue to apply. Whether or
not your Employment is terminated solely by reason of a “downsizing” shall be
determined by the Firm in its sole discretion. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or termination for “good reason” will constitute a termination by
reason of a “downsizing.”

          7.     Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate Employment with the Firm for Good Reason, all Shares underlying all
your then outstanding 2002 Year-End RSUs, whether or not vested, (or the Fair
Market Value of such Shares in cash) shall be delivered.

          8.     Dividend Equivalents. With respect to each of your outstanding
2002 Year-End RSUs, prior to the delivery of any Shares (or cash in lieu
thereof) pursuant to this Award Agreement, at or after the time of distribution
of any regular cash dividend paid by GS Inc. in respect of the Common Stock the
record date for which occurs on or after the Date of Grant, you shall be
entitled to receive an amount in cash (less applicable withholding) equal to
such regular dividend payment as would have been made in respect of the Shares
not yet delivered, as if the Shares had been actually delivered; provided, that
no such payment in respect of any 2002 Year-End RSUs shall be made if, prior to
the time such payment is due, your rights with respect to such 2002 Year-End
RSUs have terminated under this Agreement.

          9.     Non-transferability. Except as otherwise may be provided by the
Committee, the limitations set forth in Section 3.4 of the Plan shall apply. Any
assignment in violation of the provisions of this Paragraph 9 shall be void.

          10.     Withholding, Consents and Legends.

          (a)     The delivery of Shares is conditioned on your satisfaction of
any applicable withholding taxes (in accordance with Section 3.2 of the Plan).

          (b)     Your rights in respect of your 2002 Year-End RSUs are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as defined in Section 3.3 of the Plan) that the Committee may
determine to be necessary or advisable (including, without limitation, your
consenting to (i) the Firm’s supplying to any third party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan; and (ii) deductions from your wages, or another arrangement
satisfactory to the Committee, to reimburse the Firm for advances made on your
behalf to satisfy certain withholding and other tax obligations in connection
with this Award).

          (c)     If you are or become a Managing Director, your rights in
respect of the 2002 Year-End RSUs are conditioned on your becoming a party to
any shareholders’ agreement to which other similarly situated employees of the
Firm are a party.

          (d)     GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.

          11.     Right of Offset. GS Inc. (and any of its affiliates and
subsidiaries) shall have the right to offset against the obligation to deliver
Shares (or cash) under this Award Agreement any outstanding amounts (including,
without limitation, travel and entertainment or advance account balances, loans,
or amounts repayable to the Firm pursuant to tax equalization, housing,
automobile or other employee programs) you then owe to the

4



--------------------------------------------------------------------------------



 



Firm and any amounts the Committee otherwise deems appropriate pursuant to any
tax equalization policy or agreement.

          12.     No Rights to Continued Employment. Nothing in this Award
Agreement or the Plan shall be construed as giving you any right to continued
Employment by the Firm or affect any right that the Firm may have to terminate
or alter the terms and conditions of your Employment.

          13.     Successors and Assigns of GS Inc. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of GS
Inc. and its successors and assigns.

          14.     Committee Discretion. The Committee shall have full discretion
with respect to any actions to be taken or determinations to be made in
connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

          15.     Amendment. The Committee reserves the right at any time to
amend the terms and conditions set forth in this Award Agreement, and the Board
may amend the Plan in any respect; provided that, notwithstanding the foregoing
and Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent, except that the Committee reserves the right to
accelerate the delivery of the Shares and in its discretion provide that such
Shares may not be transferable until the Delivery Date on which such Shares
otherwise would have been delivered (and that in respect of such Shares you may
remain subject to the repayment obligations of Paragraph 5 in the circumstances
under which the Shares would not have been delivered pursuant to Paragraph 4 or
Paragraph 6). Any amendment of this Award Agreement shall be in writing signed
by an authorized member of the Committee or a person or persons designated by
the Committee.

          16.     Arbitration; Choice of Forum.

          (a)     Any dispute, controversy or claim between the Firm and you,
arising out of or relating to or concerning the Plan or this Award Agreement,
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter (or if the matter
otherwise is not arbitrable by it), the American Arbitration Association (the
AAA) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
Paragraph is subject to the provisions of Paragraphs 16(b) and (c) below.

          (b)     THE FIRM AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
PLAN OR THIS AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED
ACCORDING TO PARAGRAPH 16(a) OF THIS AWARD AGREEMENT. This includes any suit,
action or proceeding to compel arbitration or to enforce an arbitration award.
The Firm and you acknowledge that the forum designated by this Paragraph 16(b)
has a reasonable relation to the Plan, this Award Agreement, and to your
relationship with the Firm. Notwithstanding the foregoing, nothing herein shall
preclude the Firm from bringing any action or proceeding in any other court for
the purpose of enforcing the provisions of this Paragraph 16.

5



--------------------------------------------------------------------------------



 



          (c)     The agreement by you and the Firm as to forum is independent
of the law that may be applied in the action, and you and the Firm agree to such
forum even if the forum may under applicable law choose to apply non-forum law.
You and the Firm hereby waive, to the fullest extent permitted by applicable
law, any objection which you or the Firm now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in Paragraph 16(b). You and the Firm undertake not to
commence any action arising out of or relating to or concerning this Award
Agreement in any forum other than a forum described in this Paragraph 16. You
and the Firm agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any such suit, action or proceeding in any
such court shall be conclusive and binding upon you and the Firm.

          (d)     You irrevocably appoint the General Counsel of GS Inc. as your
agent for service of process in connection with any action or proceeding arising
out of or relating to or concerning this Award Agreement which is not arbitrated
pursuant to the provisions of Paragraph 16(a), who shall promptly advise you of
any such service of process.

          (e)     You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Paragraph 16, except
that you may disclose information concerning such dispute to the arbitrator or
court that is considering such dispute or to your legal counsel (provided that
such counsel agrees not to disclose any such information other than as necessary
to the prosecution or defense of the dispute).

          (f)     You recognize and agree that prior to the grant of this Award
you have no right to any benefits hereunder. Accordingly, in consideration of
the receipt of this Award, you expressly waive any right to contest the amount
of this Award, terms of this Award Agreement, any determination, action or
omission hereunder or under the Plan by the Committee, GS Inc. or the Board, or
any amendment to the Plan or this Award Agreement (other than an amendment to
which your consent is expressly required by Paragraph 15) and you expressly
waive any claim related in any way to the Award including any claim based on any
promissory estoppel or other theory in connection with this Award and your
employment with the Firm.

          17.     Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS.

          18.     Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.               By:
Name:
Title:   Henry M. Paulson, Jr. [y83718y8371801.gif]
Henry M. Paulson, Jr.
Chairman and Chief Executive Officer

6



--------------------------------------------------------------------------------



 



Glossary of Terms

Solely for purposes of this award of 2002 Year-End RSUs, the following terms
shall have the meanings set forth below. Capitalized terms not defined in this
Glossary of Terms shall have the meanings as used or defined in the applicable
Award Agreement or the Plan.

     “Cause” means (i) your conviction, whether following trial or by plea of
guilty or nolo contendere (or similar plea), in a criminal proceeding (A) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(B) on a felony charge or (C) on an equivalent charge to those in clauses
(A) and (B) in jurisdictions which do not use those designations; (ii) your
engaging in any conduct which constitutes an employment disqualification under
applicable law (including statutory disqualification as defined under the
Exchange Act); (iii) your willful failure to perform your duties to the Firm;
(iv) your violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which GS Inc. or any of its
subsidiaries or affiliates is a member; (v) your violation of any Firm policy
concerning hedging or pledging or confidential or proprietary information, or
your material violation of any other Firm policy as in effect from time to time;
(vi) your engaging in any act or making any statement which impairs, impugns,
denigrates, disparages or negatively reflects upon the name, reputation or
business interests of the Firm; or (vii) your engaging in any conduct
detrimental to the Firm. The determination as to whether “Cause” has occurred
shall be made by the Committee in its sole discretion. The Committee shall also
have the authority in its sole discretion to waive the consequences under the
Plan or any Award Agreement of the existence or occurrence of any of the events,
acts or omissions constituting “Cause.”

     “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s stockholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of adoption of the Plan) of 50% or more of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of the Surviving Entity (the “Parent
Entity”), is represented by GS Inc.’s securities (the “GS Inc. Securities”) that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such GS Inc. Securities were
converted pursuant to such Reorganization or Sale) or (ii) at least 50% of the
members of the board of directors (or similar officials in the case of an entity
other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale, individuals (the
“Incumbent Directors”) who either (1) were members of the Board on the date of
the Award or (2) became directors subsequent to the date of the Award and whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as a nominee for director).

     “Client” means any client or prospective client of the Firm to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Firm.

1



--------------------------------------------------------------------------------



 



     “Competitive Enterprise” means a business enterprise that (i) engages in
any activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which the Firm is engaged. The activities covered by the previous
sentence include, without limitation, financial services such as investment
banking, public or private finance, lending, financial advisory services,
private investing (for anyone other than you and members of your family),
merchant banking, asset or hedge fund management, insurance or reinsurance
underwriting or brokerage, property management, or securities, futures,
commodities, energy, derivatives or currency brokerage, sales, lending, custody,
clearance, settlement or trading.

     “Date of Grant” means the Date of Grant specified on the Award Statement.

     “Delivery Date” means a date within ten (10) business days after the first
trading day in January 2006 if that date is during a Window Period or, if that
date is not during a Window Period, the first trading day of the first Window
Period that begins thereafter

     “Extended Absence” means you are unable to perform for six continuous
months, due to illness, injury or pregnancy-related complications, substantially
all the essential duties of your occupation, as determined by the Committee.

     “Good Reason” means (i) as determined by the Committee, a materially
adverse alteration in your position or in the nature or status of your
responsibilities from those in effect immediately prior to the Change in
Control, or (ii) the Firm’s requiring your principal place of Employment to be
located more than seventy-five (75) miles from the location where you are
principally Employed at the time of the Change in Control (except for required
travel on the Firm’s business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change in Control).

     “Retirement” means termination of your Employment (other than for Cause) on
or after the Date of Grant on which (i) the sum of your age, plus years of
service with the Firm (as determined by the Committee in its sole discretion)
equals or exceeds 55 and (ii) you have completed at least 5 full years of
service with the Firm (as determined by the Committee in its sole discretion).

     “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

     “Vesting Date” means each Vesting Date specified on the Award Statement.

     “Window Period” means a period designated by the Committee during which an
employee of the Firm is permitted to purchase or sell Shares.

2